                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 TORY TYLER,                                                 Civil Action No. 16-5081(MCA)

                 Petitioner,

         v.                                                 MEMORANDUM AND ORDER

 STEPHEN JOHNSON, Ct aJ.,

                 Respondents.



       This mailer has been opened to the Court by Petitioner’s filing of an Amended Petition

fora Writ of Habeas Corpus pursuant to 28 U.S.C.      §   2254. (BCE No. 15.)

       Petitioner’s Petition was docketed on August 19, 2016. (ECF No, 1.) The form submitted

by Petitioner contains the required notice pursuant to Mason v. Meyers, 208 F.3d 414 (3d Cir.

2000). (See icY, at 17.) By Order dated October 17, 2016, the Court directed Respondents to

answer the Original Petition. (BCE No. 3.) On February 3. 2017, Respondents filed their

Answer, arguing in relevant part that the Petition is subject to dismissal for failure to exhaust

state court remedies with respect to Grounds Three, Four, and Five. (ECF No. 10, Answer at

27.) Ground Three of the Original Petition asserted that the trial court erred in failing to taiLor

the passion provocation instruction under state law. Ground Four asserted that the trial court

committed reversible error when instructing the jury that it must “first” acquit Petitioner of

murder before considering passion provocation manslaughter. Ground Five asserted ineffective

assistance of both trial and appellate counsel for failing to object to or challenge the erroneous
jury instructions. (See Petition at 8-1 1.) In the Original Petition, Petitioner appears to assert that

he filed a second petition for post-conviction relief in which he asserted the following claims:

                     1.) The Trial Court Erred by Failing to Tailor the Passion
                     Provocation Instruction to the Rulings in State v. Giudo arid
                     State v. Coyle. 2.) Trial Court Committed Reversible Error
                     When Instructing the Jury that It Must First Acquit Petitioner
                     on Murder Before Considering Passion Provocation
                     Manslaughter; and 3.) Ineffective Assistance of both Appellate
                     and Trial Counsel         or Failing to Object, Challenge, and/or
                     Raise the herein Erroneous Jury Instructions.
(ECF No. 1, Pet, at 14.)
        In response to Respondents’ Answer, Petitioner filed a motion for a stay, in which he

states as foJlows:

                6. In filing my petition, some of my issues were not exhausted in
                the State courts as stated in my petilion.
                7. I still have other issues that are unexhausted in the State courts.
(ECF No, 11-1, Certification at   ¶ 6-7.)
        By Order dated October 31, 2017, the Court denied Petitioner’s motion for a stay without

prejudice because Petitioner’s motion did not meet the requirements for a stay by showing (1)

that his unexhausted claims are potentially meritorious, (2) that he has good cause for failing to

exhaust, and (3) the absence of intentionally dilatory litigation tactics. See Rhines v. Weber, 544

U.s. 269, 276 (2005). The Court permitted Petitioner to file a new motion for a stay within 45

days that complies with Rhines together with an Amended Petition that asserts all claims

 Petitioner sought to bring in his one all-inclusive habeas petition.

         Petitioner did not file a new motion to stay together with an Amended Petition. Instead,

 on February 5,2018, Petitioner submitted an Amended Petition. (See ECF No. 15). It is not

 clear from the Amended Petition whether Petitioner is still seeking a stay to exhaust any

 unexhausted claims and/or whether he has elected to delete certain claims from the Original

 Petition.
                                                    2
           As such, the Court will direct Petitioner to clarify whether the Amended Petition is his

    all-inclusive Petition, whether he is still seeking a stay to exhaust any unexhausted claims in the

Amended Petition, and whether he is seeking to delete any claims from his Original Petition.

The Court will administratively terminate this matter pending Petitioner’s response to the Court’s

Order. If Petitioner does not reply to the Court’s Order, the Petition may be subject to dismissal

as a mixed petition.

           IT IS THEREFORE, on this                day of                       ,   019,

           ORDERED that, within 30 days of the date of this Order, Petitione shall clarify in

writing whether (I) the Amended Petition (ECF No. 15) is his all-inclusive Petition, (2) whether

he is still seeking a stay to exhaust any unexhausted claims in the Amended Petition, and (3)

whether he has elected to delete any claims from the Original Petition;’ and it is ffirther

           ORDERED that if Petitioner fails to respond to this Order within 30 days, the Petition

may be subject to dismissal without prejudice as a mixed petition; and it is further

           ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE

this action pending Petitioner’s response to the Court’s Order;2 and it is further

           ORDERED that the Clerk of the Court shall send a copy of this Order and a copy of the

Amended Petition (ECF No. 15) to Petitioner at the address



                                                         Madeline Cox Arleo, District Judge
                                                         United States District Court



‘In his writing to the Court, Petitioner should clearly identify which claims, if any, for which he
seeks a stay and which claims, if any. that he elects to delete.
2
  Petitioner is advised that administrative termination is not a dismissal, and the Court retains
jurisdiction over his case, and will direct the Clerk of the Court to reopen this matter for
adjudication once Petitioner responds to the Court’s Order.

                                                     3
